Citation Nr: 1636449	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected spondylolisthesis, lumbar spine, status post vertebral fusion (low back disability), prior to December 9, 2010, and a rating in excess of 40 percent thereafter.  

2.  Entitlement to an initial increased rating in excess of 10 percent for service-connected left lower extremity radiculopathy (LLE radiculopathy).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the Veteran's claims file.  

The Board notes that although the RO increased the rating for the Veteran's low back disability from 20 to 40 percent in a December 2012 rating decision, the Veteran's claim for an increased rating remains on appeal, as the grant of a 40 percent rating, effective December 9, 2010, does not constitute a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  




REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected low back and LLE radiculopathy disabilities and to a TDIU.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  With respect to increased rating claims, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board observes that the Veteran was last afforded a VA back examination in August 2012.  According to the examination report, the pertinent diagnoses were lumbar spine spondylolisthesis, degenerative scoliosis, and lumbar radiculopathy.  The Board observes that in a June 2009 decision, the Board denied entitlement to service connection for scoliosis.  At the examination, the Veteran reported that he had flare-ups three to four times per year, lasting for one to two days, that caused pain, stiffness, and incapacity.  Additionally, with respect to the functional impact of the Veteran's low back conditions on his ability to work, the examiner provided that the Veteran would be limited from performing any activities requiring prolonged standing, bending, sitting, squatting, or lifting.  


As set forth in a February 2014 statement and May 2016 testimony from the Veteran and his sister, the Veteran contends that his low back and LLE radiculopathy disabilities have worsened since the August 2012 VA examination, as he is in constant pain and is unable to walk more than 20 feet.  Given the passage of time since the previous VA examination, in addition to the Veteran's contentions regarding worsening of his service-connected low back and LLE radiculopathy disabilities, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's disabilities prior to adjudicating his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 403.  

Additionally, based on a review of the examination report, it is unclear whether the examiner only considered the impact of the Veteran's service-connected disabilities on his ability to work, as she was asked to describe functional impairment from both service- and non-service connected disabilities.  As noted above, the examiner listed degenerative scoliosis, a non-service connected condition, as a pertinent diagnosis.  Therefore, clarification as to the impact of the Veteran's service-connected disabilities, without regard to the effects of any non-service connected conditions, is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.16; Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The Board notes that at the May 2016 Board videoconference hearing, the Veteran indicated that he sought VA vocational rehabilitation services in or around 2005 but did not complete the necessary paperwork.  The Board observes that the Veteran's claims file includes an August 2010 application for vocational rehabilitation, as well as other documents pertaining to vocational rehabilitation, including a September 2010 Summary Report from the Vocational Research Institute, a September 2011 counseling record/narrative report completed by a VA vocational rehabilitation counselor, and a March 2013 letter from the same VA vocational rehabilitation counselor.  On remand, the AOJ should obtain and associate with the Veteran's claims file any outstanding records pertaining to VA vocational rehabilitation services.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Finally, the Board observes that VA treatment records were last associated with the Veteran's claims file in July 2012.  On remand, the AOJ should attempt to obtain, and associate with the Veteran's claims file, any outstanding treatment records from VA or private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include outstanding VA vocational rehabilitation services records, if any, and VA treatment records dated after July 2012.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected low back and LLE radiculopathy disabilities.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination reports should comply with all appropriate protocols for rating musculoskeletal disabilities of the thoracolumbar spine and for rating peripheral nerve disorders.  In addition to all necessary tests and studies, the examination report should address the following:  

a.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  Any necessary nerve conduction testing should be performed.

b.  The examiner should discuss the functional limitations associated with, and expected effect on employment resulting from, the Veteran's service-connected disabilities.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

